UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



LAKIA SMITH,

       Plaintiff,
               v.                                         Civil Action No. 11-44 (JEB/AK)
MICHAEL J. ASTRUE,

       Defendant.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Alan Kay on Sept. 4, 2012. The 14-day period during which the parties may

file objections to the Report and Recommendation has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

       Plaintiff Lakia Smith brought this action seeking to reverse the final decision of the

Commissioner of Social Security, Defendant Michael J. Astrue, denying her applications for

disability insurance benefits under title II of the Social Security Act. The dispute centered over

whether substantial evidence demonstrated that Plaintiff was capable of performing work during

the relevant time period. Plaintiff filed a Motion for Judgment on the Record, and Defendant

filed a Motion for Judgment on the Pleadings.

       After considering the parties’ Motions, Magistrate Judge Kay recommended, in the

course of a detailed 14-page Report and Recommendation, that the case be remanded to the

Appeals Council for consideration of Dr. McNair’s questionnaire, but that Plaintiff’s other

requests be denied.



                                                 1
       After consideration of the Report and Recommendation of Magistrate Judge Kay, the

absence of any party’s objection thereto, the entire record before the Court, and the applicable

law, the Court will adopt Magistrate Judge Kay’s Report and Recommendation and remand the

matter to the Appeals Council.

       The Court, accordingly, ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED;

       2. Plaintiff’s Motion for Judgment (ECF No. 18) is GRANTED IN PART and DENIED

           IN PART; and Defendant’s Motion for Judgment on the Pleadings (ECF No. 25) is

           DENIED; and

       3. The matter is REMANDED to the Appeals Council for the limited review set forth in

           the Report and Recommendation.

       IT IS SO ORDERED.




                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: Sept. 26, 2012




                                                 2